Case: 2:20-cv-03070-JLG-EPD Doc #: 15 Filed: 09/03/20 Page: 1 of 2 PAGEID #: 158




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                   Eastern Division

William B. Lyons, et al.,                               )

       Plaintiffs,                                      )    Case No. 2:20-cv-3070

v.                                                      )    Judge Graham

City of Columbus, et al.,                               )

               Defendants.                              )

*                      *                      *                      *                        *

                  UNOPPOSED MOTION FOR EXTENSION OF TIME
                TO RESPOND TO DEFENDANTS’ MOTION TO DISMISS

       Now come Plaintiffs William Lyons, et al. (“Plaintiffs” or “Petitioners Committee”), by

and through counsel, and move for an extension of time to respond to the Motion to Dismiss

filed by Defendants City of Columbus et al. (“the City”) (ECF No. 13 (hereinafter “City’s

MTD”)).

       Plaintiffs’ counsel has consulted with the City’s counsel, who agreed to an extension of

Plaintiffs’ response to October 12, 2020.

       Plaintiffs move the Court for this extension in the hopes that it will give the U.S.

Supreme Court time to resolve the June 16, 2020, Emergency Application to Vacate Stay

currently pending in the US Supreme Court, docket at https://www.supremecourt.gov/s

earch.aspx?filename=/docket/docketfiles/html/public/19a1054.html, wherein the plaintiffs have

asked the Supreme Court to vacate Thompson v. DeWine, 959 F.3d 804 (6th Cir. 2020), a

decision that has considerable bearing on the disposition of the instant matter.

       For example, the City relies on Thompson on almost every page of its Motion to Dismiss

                                                  -1-
Case: 2:20-cv-03070-JLG-EPD Doc #: 15 Filed: 09/03/20 Page: 2 of 2 PAGEID #: 159




argument (ECF No. 13, at 9-17). Plaintiffs suggest that it would be most efficient for this Court

to not have to review all the parties’ briefs or issue an opinion when an emergency application to

vacate the leading Sixth Circuit precedent is currently pending before the Supreme Court. The

Supreme Court will commence its October Term about that point in the fall and likely will have

decided the emergency application in Thompson. See SCOTUS calendar at https://www.sup

remecourt.gov/oral_arguments/2020TermCourtCalendar.pdf.

       The parties agree to revisit Plaintiffs’ response date as it gets closer if the Thompson stay

order has not been ruled on by the Supreme Court.

                                                      Respectfully submitted,

                                                      /s/ Terry J. Lodge
                                                      Terry J. Lodge, Esq.
                                                      316 N. Michigan St., Suite 520
                                                      Toledo, OH 43604-5627
                                                      (419) 205-7084
                                                      tjlodge50@yahoo.com
                                                      lodgelaw@yahoo.com
                                                      Counsel for Plaintiffs

                                CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2020, I deposited a copy of the foregoing
Unopposed Motion for Extension of Time in the Electronic Case Filing system maintained by the
Court, and that according to protocols of the system, it was electronically served upon all counsel
registered to receive electronic filings.

                                                      /s/ Terry J. Lodge
                                                      Terry J. Lodge, Esq.
                                                      Counsel for Plaintiffs




                                                -2-
